Citation Nr: 1342408	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypothyroidism, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for hypothyroidism.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The Veteran is rated as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Hypothyroidism with fatigability, or with continuous medication required for control, is rated 10 percent.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2013).

In July 2009, the Veteran submitted a claim for increased rating for hypothyroidism due to worsening of the disability.  An October 2009 rating decision denied an increased rating based on findings of a September 2009 VA thyroid examination.  At the examination the Veteran reported fatigue, chronic insomnia, and hair loss.  The examiner reported that the Veteran denied any GI symptoms.  The Veteran denied nausea, vomiting, belching, bloating, constipation, and diarrhea.  

In November 2009, the Veteran submitted a notice of disagreement with the denial of a rating in excess of 10 percent for hypothyroidism.  She submitted a statement that she disagreed because her symptoms were sluggishness, slowing of thought, constipation, sleepiness, weakness, fatigue, and hair loss.  Because the Veteran is claiming a worsening of her condition, and symptoms that were not reported during the September 2009 VA examination, a VA examination should be afforded to the Veteran to perform new thyroid tests, and determine the current manifestations of the Veteran's hypothyroidism.  That September 2009 VA examination is also somewhat stale and more recent examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA treatment records of the Veteran's treatment for her hypothyroidism from June 2009 to the present.  

2.  Then, schedule the Veteran for a VA thyroid examination.  The examiner must review the claims file and should note that review in the report.  Any indicated tests should be conducted.  The examiner must identify all residuals attributable to the Veteran's service-connected hypothyroidism.  Specifically, the examiner should state whether the Veteran has muscular weakness; mental disturbance (dementia, slowing of thought, or depression); weight gain; cold intolerance; cardiovascular involvement; bradycardia; sleepiness; fatigability; or constipation as a result of hypothyroidism.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


